SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 30 June2016  LLOYDS BANKING GROUP plc  (Translation of registrant's name into English) 5th Floor 25 Gresham Street London EC2V 7HN United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- 30 June 2016 LLOYDS BANKING GROUP PLC ("GROUP") - NOTIFICATION OF TRANSACTIONS BY PERSONS DISCHARGING MANAGERIAL RESPONSIBILITIES AND OTHER MEMBERS OF THE EXECUTIVE TEAM The Group was notified on 29 June 2016 that the following members of the Group's Board and Group Executive Committee ("PDMRs") purchased Ordinary Shares of the Group of 10p each ("Shares") on 29 June 2016, as set out below: Name of PDMR Number of Shares Purchased Price per Share Andrew Bester 55.0170 pence Juan Colombás 56.4180 pence George Culmer 56.4600 pence Karin Cook 56.3600 pence Simon Davies 55.2500 pence Alan Dickinson 56.1060 pence Anita Frew 54.9728 pence 55.0128 pence 54.9578 pence Antonio Lorenzo 55.2280 pence Nick Luff 56.5470 pence Vim Maru 55.8860 pence David Oldfield 56.1100 pence Miguel-Ángel Rodríguez-Sola 56.1664 pence Anthony Watson 55.6890 pence Sara Weller 54.9590 pence Matt Young 56.5220 pence The Group was notified on 29 June 2016 that the following Board member (PDMR) purchased American Depositary Receipts of the Group ("ADRs") on 29 June 2016 as set out below (each ADR representing four Shares in the Group): Name of PDMR Number of ADRs Purchased Price per ADR Deborah McWhinney Deborah McWhinney The Group further announces that other members of the senior executive team (not PDMRs) who are Group Executive Committee attendees, also bought Shares on 29 June 2016 as set out below unless otherwise stated: Name Number of Shares Purchased Price per Share Mary Hall 55.1571 pence Janet Pope 56.0100 pence Malcolm Wood 20,000* 55.3233 pence * Purchased on 30 June 2016. The above disclosures relating to PDMRs are made pursuant tothe Financial Conduct Authority'sDisclosure and Transparency Rule 3.1.4.The transactions in Shares took place in the UK and the Shares are listed on the London Stock Exchange. The transactions in ADRs took place in the United States and the ADRs are listed on the New York Stock Exchange. ENQUIRIES: Investor Relations Douglas Radcliffe +44 (0) 207356 1571 Group Investor Relations Director Email: douglas.radcliffe@ finance.lloydsbanking.com Group Corporate Affairs Matt Smith +44 (0) 20 7356 3522 Head of Corporate Media Email: matt.smith@lloydsbanking.com Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. LLOYDS BANKING GROUP plc (Registrant) By:Douglas Radcliffe
